Citation Nr: 1024371	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2009) for migraine headaches, 
currently assigned a 50 percent initial evaluation.

2.  Entitlement to an initial evaluation in excess of 60 
percent for a stable tectal glioma, with ventriculoperitoneal 
(VP) shunt placement and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served in the United States Coast Guard from 
October 2003 to August 2005.

This matter arises from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, of which the Veteran was notified in that 
same month by the New York, New York VARO.  The case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the New York, New York VARO.

While the Veteran initiated an appeal as to both of the cited 
issues, his May 2007 Substantive Appeal addressed only the 
tectal glioma issue.  The RO, however, has continued to treat 
the migraine headaches issue as being on appeal, as indicated 
in a June 2009 Supplemental Statement of the Case and a 
January 2010 appeal certification work sheet.  Moreover, the 
Veteran's representative has provided argument concerning 
this issue in January 2010 and in June 2010.  The Board will 
thus address the migraine headaches issue as being on appeal.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of a Substantive Appeal by taking 
actions that lead the claimant to believe that an appeal was 
perfected).  The Board has also recharacterized this issue to 
encompass extra-schedular consideration, as the assigned 50 
percent evaluation is the maximum available under applicable 
diagnostic criteria and the only basis for a higher initial 
evaluation is under 38 C.F.R. § 3.321(b)(1) (2009).

In December 2009, the Veteran applied for an automobile or 
other conveyance and adaptive equipment.  The issue of 
entitlement to an automobile or other conveyance and adaptive 
equipment has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The claim for a higher initial evaluation for a tectal glioma 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC and is addressed in the REMAND section of 
this decision.


FINDING OF FACT

There is no suggestion of an exceptional level of impairment 
not consistent with the currently assigned 50 percent maximum 
schedular evaluation for the Veteran's service-connected 
migraine.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) for migraine headaches, currently 
assigned a 50 percent initial evaluation, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an extra-schedular evaluation for migraine 
headaches

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has assigned a 50 percent initial evaluation for 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  This evaluation contemplates very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability and is the maximum available 
schedular evaluation under this section.  

Under 38 C.F.R. § 3.321(b)(1), in "exceptional" cases where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Board has reviewed the Veteran's treatment records to 
ascertain whether referral for an extra-schedular evaluation 
in this case is warranted, with the primary question being 
whether there is evidence of a level of disability shown that 
would not be contemplated by the assigned 50 percent 
evaluation under Diagnostic Code 8100.  

Here, a January 2006 VA brain and spinal cord examination 
revealed chronic migraine headaches, with the duration of the 
headaches "2-3 times per week."  The Veteran was noted to 
be unable to work during the attacks, which were described as 
prostrating in nature.

A January 2007 VA brain and spinal cord examination report 
indicates that the Veteran reported migraine headaches 
occurring three to four times per week and lasting for a few 
hours, with improvement after taking Aleve.  

During a January 2008 VA general medical examination, the 
Veteran reported nuchal and frontal headaches, associated 
with visual blurring but not tearing, with as many as three 
in one day.  They were first relieved by Fiorinal, but this 
now helped "little."  The Veteran noted relief with 
hydrocodone and acetaminophen and indicated that the 
headaches were less intense since his shunt was revised, but 
they had not cleared up.  Separately, the examiner described 
a progressively worse course since onset, with good response 
to treatment.  In another part of the report, the examiner 
described nuchal headaches every one to two days, not 
associated with vomiting but severe, lasting "hours," and 
less intense than previous to the shunt revision.  In 
rendering diagnoses, the examiner cited to headaches as a 
problem associated with the underlying tectal glioma of the 
4th ventricle but described all effects on daily activities 
as "moderate."

In summary, the Board acknowledges the severity of the 
Veteran's migraine headaches.  The degree of disability 
shown, however, is fully consistent with the assigned 50 
percent evaluation, which contemplates "frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  The Board is aware that the 
Veteran has been awarded a total disability evaluation based 
upon individual unemployability due to service-connected 
disability (TDIU) effective from the day following the 
Veteran's active military service, but the records do not 
reflect that his employment status is due solely to migraine 
headaches, particularly as he was consistently described in 
January 2008 as having only "moderate" effects on a range 
of activities.  Rather, it appears that the TDIU grant was in 
substantial part predicated on the combination of the 
underlying tectal glioma of the 4th ventricle and the 
associated migraine headaches.  Moreover, while the Veteran 
has been hospitalized on several occasions for his shunt 
associated with the tectal glioma, there is no indication of 
hospitalizations specifically addressing his headaches.

The Board does not find that this case presents such an 
"exceptional" disability picture as to further warrant the 
application of 38 C.F.R. § 3.321(b)(1).  The claim for an 
extra-schedular evaluation for migraine headaches is 
accordingly denied.   

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) as to the initial claim for service connection was 
furnished to the Veteran in November 2005, prior to the date 
of the appealed rating decision.  As this case concerns 
initial evaluations and comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the Veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

The Board further notes that, in May 2009, the Veteran was 
furnished with a further notice letter notifying him of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records corresponding to all relevant treatment described by 
the Veteran.  Additionally, the Veteran was afforded multiple 
VA examinations addressing the symptoms and severity of his 
service-connected migraine headaches.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for migraine headaches, currently assigned a 50 
percent initial evaluation, is denied.


REMAND

The RO has evaluated the Veteran's stable tectal glioma, with 
VP shunt placement and memory loss, under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000 and 8003 (2009).  Under Diagnostic Code 
8000, epidemic and chronic encephalitis is rated at the 10 
percent rate as minimum for residuals, with 100 percent for 
an active febrile disease.  In cases of benign new growths of 
the brain, a 10 percent minimum evaluation is assigned for 
residuals, with a 60 percent evaluation assigned for a benign 
tumor.

38 C.F.R. § 4.124a provides further guidance for evaluating 
such cases.  For central nervous system disabilities, the 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consideration is warranted for 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rating is made by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  It is further noted in 
38 C.F.R. § 4.124a that there be ascertainable residuals for 
a minimum rating.  Determinations as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

The Veteran most recently underwent a VA general medical 
examination in January 2008 and a psychiatric examination in 
February 2008.  The January 2008 VA examination report 
indicates, and the records reflect, that the Veteran 
underwent a revision surgery for his shunt in August 2007 at 
Albany Memorial Hospital in Albany, New York.  The examiner 
also referenced hospital admission for potential IV therapy 
and stunt revision.  In fact, subsequent VA hospital records 
indicate that the Veteran underwent a shunt change to the 
left side in March 2008, although the records of that 
specific surgical procedure are not included in the claims 
file.  Rather, a March 2008 VA outpatient record indicates 
that the surgery was to be performed at Albany Memorial 
Hospital.  Surgical records from that facility must be 
requested.  38 C.F.R. § 3.159(c)(1).

The Veteran has not been examined since the March 2008 
surgery.  Moreover, he had ophthalmologic treatment in 
service following his initial shunt placement and has 
recently been evaluated for eye problems.  A January 2009 VA 
treatment record indicates a right eye visual field defect, 
and the Veteran was subsequently seen for severe blepharitis 
in July 2009.  Accordingly, the Board questions whether the 
2008 VA examinations, which are more than two years old, are 
sufficient to determine whether there exists a basis for a 
higher initial evaluation for the Veteran's tectal glioma 
disability.  The Board finds that VA general medical, eye, 
and psychiatric examinations are warranted to ascertain the 
level of disability and the range of symptoms resulting from 
the Veteran's service-connected tectal glioma disability.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining a signed release form 
from the Veteran, Albany Memorial 
Hospital must be contacted and requested 
to furnish all records of treatment of 
the Veteran dated since March 2008, 
including records of his March 2008 shunt 
surgery.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
VA general medical, eye, and psychiatric 
examinations, with an appropriate 
examiner, to determine the symptoms 
resulting from his service-connected 
tectal glioma disability and the severity 
of such symptoms.  The examiners must 
review the claims file in conjunction 
with the examinations.    

The general medical examination should 
address the range of body systems, with 
particular attention to neurological 
findings and to the question of infection 
or other disability at the Veteran's 
shunt site (the neck).  The examiner is 
requested to specifically note all 
findings attributable to the service-
connected tectal glioma disability and to 
describe the severity of all such 
symptoms.  

The eye examination should address 
whether, and to what extent, the Veteran 
has eye disability, notably defects of 
field vision, that can be attributed to 
the service-connected tectal glioma 
disability.  If there are any eye 
symptoms that are not at least as likely 
as not attributable to the service-
connected disability, the examiner should 
so state.

Finally, the psychiatric examination 
should address all cognitive and other 
psychiatric symptoms shown upon 
examination.  Given the findings of 
previous examinations, particular 
attention should be directed to memory 
loss, loss of concentration, depression, 
and other mood symptoms.  A multi-axial 
diagnosis must be rendered, with a Global 
Assessment of Functioning (GAF) score 
assigned. 

With each examination, a complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim for an 
initial evaluation in excess of 60 
percent for a stable tectal glioma, with 
VP shunt placement and memory loss, must 
be readjudicated, taking into account all 
symptoms found to be attributable to this 
disability.  If the determination remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


